DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-15 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 20110295649) in view of Schiff et al. (US 20120095863).
Claim 1. Fine et al. (Fine) teaches a computer-implemented method for estimating churn possibility, the method comprising: 
receiving one or more indicators of user activity within an application during a time period [0005], [0035]; 

providing an actions library comprising a first set and a second set of recommended actions [0056];
in response to determining that the likelihood that the user will continue to use the application on a paid basis is above a predetermined or configurable threshold, determining a recommended action from a first set of recommended actions [0024],  [0025], [0031], [0054], [0057]; and 
in response to determining that the likelihood that the user will continue to use the application on a paid basis is below a predetermined or configurable threshold, determining a recommended action from a second set of recommended actions [0054]. 
While Fine does teach that each customer may be tailored a different offer based on QoS levels [0056], Fine does not explicitly teach an actions library comprising a first set and a second set of recommended actions.
Schiff et al. (Schiff) teaches a computer-implemented method for analyzing data sets and providing personalized recommendations wherein the system is providing different sets of recommendations showing different sets of messages to different users, and seeing how the presence (or lack) of specific messages affect decision making of users, or groups of users [0046].

Claim 3. Fine teaches said method further comprising determining the likelihood based, at least in part, on information external to the application [0021], [0028]. 
Claim 4. Fine teaches said method wherein the information external to the application comprises at least one of date, time, day of week, demographic information about a user, pay date, or weather information [0021], [0028]. 
Claim 5. Fine teaches said method, wherein said determining the recommended action from the first set of recommended actions comprises providing a recommendation for an upgrade to the application [0002], [0018]. 
Claim 6. Fine teaches said method wherein said determining the recommended action from the second set of recommended actions comprises at least one of providing a discount for the application, providing a recommendation of a second application, providing a feedback prompt to a user, or providing an advertisement to the user [0025], [0034]. 


System claims 19, 21-24 repeat the subject matter of method claims 1, 3-6 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 1, 3-6 have been shown to be fully disclosed by the teachings of Fine and Schiff in the above rejections of claims 1, 3-6, it is readily apparent that the system disclosed by Fine and Schiff includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 1, 3-6, and incorporated herein.

Claims 10, 12-15. Same reasoning applied to claims 1, 3-6. 



Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fine and Schiff, as applied to claim 1, in view of Indyk et al. (US 10049664).
Claim 2. The combination of Fine and Schiff all the limitations of claim 2 except  that said receiving the one or more indicators of user activity comprises receiving an indication of at least one of opening the application, clicking on a user interface element of the application, opening a file by the application, and application operation statistics.
Indyk et al. (Indyk) teaches a computer-implemented method for determining application experience wherein once the online service determines that the probability 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fine to include that said receiving the one or more indicators of user activity comprises receiving an indication of at least one of opening the application, clicking on a user interface element of the application, opening a file by the application, and application operation statistics, as disclosed in Indyk, because it would advantageously attract and target new customers, as well as retain existing customers, in an efficient manner.

System claim 20 repeats the subject matter of method claim 2 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claim 2 have been shown to be fully disclosed by the teachings of Fine, Schiff and Indyk in the above rejections of claim 2, it is readily apparent that the system disclosed by Fine, Schiff and Indyk includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claim 2, and incorporated herein.

Claim 11. Same reasoning applied to claim 2. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-15 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20160253688 to Nielsen et al. discloses a system and method of analyzing social media to predict the churn propensity of an individual or community of customers. 
 The system and method for mining social media signals and cues i) created by a user (for example, a customer) and/or ii) to which the user is exposed (the "data"), and for processing that data as it relates to a service (including a fee or subscription-based service), in order to predict the user's predisposition or likelihood to either leave the subscription or the service or reduce his/her engagement with the subscription or the service. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625